PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




1618In re Application of 
HAMEED et al.
Application No. 16/189,765
Filed: November 13, 2018
For: METHODS FOR POLYP DETECTION

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition filed September 19, 2020 in the above-identified application still does not satisfy the requirements.

The petition is DISMISSED WITHOUT PREJUDICE.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.    

It is noted that the petition authorizes the charging of the petition fee to Deposit Account No. 50-3938. A review of the supporting documents submitted with the present petition indicates a different Deposit Account 50-5564 which in fact David E. Boundy is an authorized user.  However, David E. Boundy is not an authorized user for the said Deposit Account 50-3938 as stated in the present petition to charge the required petition fee.  As a result, the instant petition is still considered as not being accompanied by the required petition fee.  Accordingly, the petition is not subject to treatment on the merits.

In addition effective October 02, 2020, the USPTO fee had increased For this reason, any request for reconsideration of this decision must be accompanied by the required petition fee, currently,$1,050.00 for a small entity.

Inquiries regarding the Deposit Account should be directed to the Office of Finance at (571) 272-6400. Questions concerning this decision mav be directed to Schene Gray at (571) 272-2581.


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).